Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This action is responsive to:  an original application filed on 31 May 2019. 
2.	Claims 1-20 are currently pending.  Claims 1, 15, and 17, are independent claims. 
3.	The IDS submitted on 17 October 2019 and 9 March 2020 has been considered. 
Specification
4.	The disclosure is objected to because of the following informalities: the term fully homomorphic encryption are used throughout the disclosure, however the method described is not fully homomorphic encryption.  Note according to  Yu et al. U.S. Patent Application Publication No. 2020/0136797, fully homomorphic encryption does not require decryption in order for the encrypted data to be evaluated see paragraphs 46, 53, and 55.  The Applicant’s disclosure method clearly requires decryption therefore it should not use the term fully homomorphic encryption.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
5.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

6.	Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject ll the independent claims contain the phrase “wherein the encrypted data is encrypted using fully homomorphic encryption”.  The term fully homomorphic encryption means the data is evaluated and/or analyzed without decrypting the data, see Yu et al. U.S. Patent Application Publication No. 2020/0136797 paragraphs 46, 53, and 55.  The rejection is made because upon evaluating the claims and the disclosure it is clear the encrypted data is decrypted see Applicant’s claim 17.  In addition the “clear data operation” in claims 1-3, 9-11, and 18 is another term meaning decryption, see Applicant’s disclosure paragraph 28.  Appropriate correction is required, it is recommended the term “fully homomorphic encryption” be deleted from the claims.
7.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


8.	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  As explained above the claims contain the term “fully homomorphic encryption” however it is clear the Applicant’s method requires decryption.  Therefore the claims are also indefinite.
9.	Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “fully homomorphic encryption” in claims 1, 9, and 17 is used by the claim to mean “where encrypted data is decrypted” while the accepted meaning is “data is evaluated and/or analyzed without decrypting” The term is indefinite because the specification does not clearly redefine the term.
10.	To expedite a complete examination of the instant application the claims rejected under 35 U.S.C. 112  above are further rejected as set forth below in anticipation of applicant amending these claims to overcome the above rejections.
Claim Rejections – 35 USC § 103
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


12.	Claims 1-2 and 9-10, are rejected under 35 U.S.C. 103 as being unpatentable over Deshmukh et al. U.S. Patent Application Publication No. 2018/0286143 (hereinafter ‘143) in view of Vaya et al. U.S. Patent Application Publication No. 2016/0337319 (hereinafter ‘319).
	As to independent claim 1, “A method for performing computations on encrypted data, comprising: obtaining, at a computing device, encrypted data, wherein the encrypted data is encrypted using fully homomorphic encryption; performing at least one computation on the encrypted data while the encrypted data remains encrypted” is taught in ‘143 paragraphs 27-28 
	“identifying a clear data operation to perform on the encrypted data” is shown in ‘143 paragraphs 20, 25, and 28, note the encrypted data is analyzed (i.e. clear data operation);
	“transmitting, from the computing device to a server, a request to perform the clear data operation on the encrypted data, wherein the request includes the encrypted data” is disclosed in ‘143 paragraphs 28, 40, 44, and 49;
	“and receiving, at the computing device in response to the request, encrypted output from the server” is taught in ‘143 paragraph 55;
the following is not explicitly taught in ‘143:
	“wherein the encrypted output is of the same size and the same format for all encrypted data transmitted to the server” however ‘319 teaches a length preserving homomorphic cryptographic techniques may be implemented in paragraph 69. 	
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention of a privacy aware signal monitoring system taught in ‘143 to include a means to keep the output the same size.  One of ordinary skill in the art would have been motivated to perform such a modification to perform communications where privacy and confidentiality of the users is not compromised see ‘319 paragraph 3.

	As to dependent claim 2, “The method of claim 1, wherein, identifying the clear data operation to perform on the encrypted data comprises determining that performing the clear data operation on the computing device exceeds a computation threshold” is taught in ‘143 paragraph 20. 	

	As to dependent claim 10, this claim contains substantially similar subject matter as claim 2; therefore it is rejected along similar rationale.

13.	Claims 3-5 and 11-13, are rejected under 35 U.S.C. 103 as being unpatentable over Deshmukh et al. U.S. Patent Application Publication No. 2018/0286143 (hereinafter ‘143) in view of Vaya et al. U.S. Patent Application Publication No. 2016/0337319 (hereinafter ‘319) in further view of Rohloff et al. U.S. Patent Application Publication No. 2017/0155628 (hereinafter ‘628).
	As to dependent claim 3, the following is not explicitly taught in ‘143 and ‘319: “The method of claim 1, wherein, identifying the clear data operation to perform on the encrypted data comprises determining that performing the clear data operation on the computing device exceeds a noise threshold” however ‘628 teaches that cipher text noise grows after each re-encryption therefore re-encryption can be applied when needed because a threshold is exceeded in paragraphs 153-154.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention of a privacy aware signal monitoring system taught in ‘143 and ‘319 to include a means to determine when a noise threshold is reached.  One of ordinary skill in the art would have been motivated to perform such a modification because the noise level increases with each re-encryption see ‘628 paragraph 153.


	As to dependent claim 5, “The method of claim 4, wherein the encrypted output comprises re-encrypted data, wherein the re-encrypted data comprises the encrypted data with fresh randomness” is shown in ‘628 paragraphs 68 and 106. 
	As to dependent claims 11-13, these claims contain substantially similar subject matter as claims 3-5 therefore they are rejected along similar rationale.

14.	Claims 6-7 and 14-15, are rejected under 35 U.S.C. 103 as being unpatentable over Deshmukh et al. U.S. Patent Application Publication No. 2018/0286143 (hereinafter ‘143) in view of Vaya et al. U.S. Patent Application Publication No. 2016/0337319 (hereinafter ‘319) in further view of Takenouchi U.S. Patent Application Publication No. 2020/0342331 (hereinafter ‘331).

	As to dependent claim 6, the following is not explicitly taught in ‘143 and ‘319: “The method of claim 1, wherein the computing device executes at least one machine learning model” however ‘331 teaches using a classification tree learning algorithm in the Abstract, paragraphs 6-7, 69-70 and 114.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention of a privacy aware signal monitoring system taught in ‘143 and ‘319 to include a means utilize a tree learning algorithm.  One of ordinary skill in the art would have been motivated to perform such a modification because the classification tree is an effective means for secret sharing using fully homomorphic encryption see ‘331 paragraph 42.

	As to dependent claim 7, “The method of claim 6, wherein the at least one machine learning model is a tree-based model” is taught in ‘331 the Abstract, paragraphs 6-7, 69-70 and 114.
	As to dependent claims 14-15, these claims contain substantially similar subject matter as claims 6-7; therefore they are rejected along similar rationale.

15.	Claims 8 and 16, are rejected under 35 U.S.C. 103 as being unpatentable over Deshmukh et al. U.S. Patent Application Publication No. 2018/0286143 (hereinafter ‘143) in view of Vaya et al. U.S. Patent Application Publication No. 2016/0337319 (hereinafter ‘319) in further view of Frank U.S. Patent Application Publication No. 2018/0191692 (hereinafter ‘692).

	As to dependent claim 8, the following is not explicitly taught in ‘143 and ‘319: “The method of claim 1, wherein the server is a representational state transfer (REST) server available via hypertext transfer protocol (HTTP)” however ‘692 teaches using the REST to communicate in paragraphs 29 and 70.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention of a privacy aware signal monitoring system taught in ‘143 and ‘319 to include a means utilize representational state transfer (REST).  One of ordinary skill in the art would have been motivated to perform such a modification because data exchanges between machines should be secure see ‘692 paragraphs 13-14.

.

16.	Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Jain et al. U.S. Patent Application Publication No. 2018/0359078 (hereinafter ‘078) in view of Yu et al. U.S. Patent Application Publication No. 2020/0136797 (hereinafter ‘797) in further view of Berengoltz et al. U.S. Patent Application Publication No. 2016/0011990 (hereinafter ‘990).

	As to independent claim 17, “A method for performing computations for a machine learning device by a privacy preserving server, comprising: receiving a request from the machine learning device to perform a clear data operation over encrypted data,” is taught in ‘078 Abstract and paragraphs 7-8;
	“decrypting the encrypted data to produce clear data;  performing the clear data operation on the clear data to produce clear output” is shown in ‘078 paragraph 50;
	“encrypting the clear output to produce the encrypted output” is disclosed in ‘078 paragraph 50;
	“and transmitting, in response to the request, the encrypted output to the machine learning device” is disclosed in the Abstract and paragraphs 7-8;

the following is not explicitly taught in ‘078: “wherein the encrypted data is encrypted using fully homomorphic encryption” however ‘797 teaches the use of fully homomorphic encrypted data in paragraph 53.


the following is not explicitly taught in ‘078 and ‘797:
	“deleting the clear data” and 	“deleting the clear output”  however ‘990 teaches deleting decrypted items in paragraph 65.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention of homomorphic data analysis taught in ‘078 and ‘707 to include a means to delete decrypted data.  One of ordinary skill in the art would have been motivated to perform such a modification because permission to access a data object may be dynamically changed see ‘990 paragraph 65.

	As to dependent claim 18, “The method of claim 17, wherein the clear data operation is a null value” is taught in ‘078 paragraph 50.

17.	Claims 19, are rejected under 35 U.S.C. 103 as being unpatentable over Jain et al. U.S. Patent Application Publication No. 2018/0359078 (hereinafter ‘078) in view of Yu et al. U.S. Patent Application Publication No. 2020/0136797 (hereinafter ‘797) in further view of Berengoltz et al. U.S. Patent Application Publication No. 2016/0011990 (hereinafter ‘990) in .
	As to dependent claim19, the following is not explicitly taught in ‘078, ‘990, and ‘797: ‘“The method of claim 18, wherein the encrypted output comprises, re-encrypted data, wherein the re-encrypted data comprises the encrypted data with fresh randomness” however ‘628 teaches re-encrypting with a new key (i.e. fresh randomness) in paragraphs 68 and 106.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention of homomorphic data analysis taught in ‘078, ‘990, and ‘797  to include a means utilize fresh randomness.  One of ordinary skill in the art would have been motivated to perform such a modification to protect data using an updated encryption key see ‘628 paragraph 67.
18.	Claims 20, are rejected under 35 U.S.C. 103 as being unpatentable over Jain et al. U.S. Patent Application Publication No. 2018/0359078 (hereinafter ‘078) in view of Yu et al. U.S. Patent Application Publication No. 2020/0136797 (hereinafter ‘797) in further view of Berengoltz et al. U.S. Patent Application Publication No. 2016/0011990 (hereinafter ‘990) in further view of Frank U.S. Patent Application Publication No. 2018/0191692 (hereinafter ‘692).
	As to dependent claim 20, the following is not explicitly taught in ‘078, ‘990, and ‘797: “The method of claim 17, the privacy preserving server is a representational state transfer (REST) server available to the machine learning device via hypertext transfer protocol (HTTP)” however ‘692 teaches using the REST to communicate in paragraphs 29 and 70.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention of homomorphic data analysis taught in ‘078, ‘990, and ‘to include a means utilize representational state transfer (REST).  One of ordinary skill in the art would 
Conclusion
19.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN C TRAN whose telephone number is (571) 272-3842.  The examiner can normally be reached from M-F 9 AM to 6PM.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
		If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Pwu can be reached at 571-272-6798.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
________________________________________________________/ELLEN TRAN/Primary Examiner, Art Unit 2433                                                                                                                                                                                                        28 September 2021